
	
		II
		111th CONGRESS
		1st Session
		S. 320
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that short- and long-term investment decisions
		  critical to economic stimulus and job creation in clean energy are supported by
		  Federal programs and reliable tax incentives.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Stimulus and
			 Investment Assurance Act of 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code fo
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Creating High-Wage Green Collar Jobs
					Sec. 101. Alternative energy equipment manufacturing project
				credit.
					Sec. 102. Fund Green Jobs Act.
					TITLE II—Revitalizing our Nation’s Electricity Grid
					Sec. 201. Smart grid research and development
				program.
					Sec. 202. Smart grid regional demonstration
				initiative.
					Sec. 203. Smart grid Federal matching fund.
					Sec. 204. Recovery period for depreciation of smart meters and
				smart grid systems.
					Sec. 205. Bonneville Power Administration.
					TITLE III—Ensuring clean energy deployment
					Sec. 301. Shift in carryback and carryforward of unused general
				business credits.
					Sec. 302. Extension and modification of renewable electricity
				production credit.
					Sec. 303. Expansion and extension of new clean renewable energy
				bonds.
					Sec. 304. 30-year contracts for Federal purchases of
				electricity generated by renewable energy.
					TITLE IV—Reducing foreign oil dependence
					Sec. 401. Incentives for manufacturing facilities producing
				plug-in electric drive motor vehicle and components.
					Sec. 402. Consumer incentives for plug-in electric drive motor
				vehicles.
					Sec. 403. Transportation sector electrification
				programs.
					Sec. 404. Energy storage competitiveness.
					Sec. 405. Advanced battery manufacturing.
					Sec. 406. Extension of credits for biodiesel and renewable
				diesel.
					Sec. 407. Expansion and extension of electric and alternative
				fuel vehicle refueling property credit.
					TITLE V—Energy efficiency investments
					Sec. 501. Modification of credit for residential energy
				efficient property.
					Sec. 502. Business credit for qualified energy storage air
				conditioner property.
					Sec. 503. Extension and modification of new energy efficient
				home credit.
					Sec. 504. Extension and modification of deduction for energy
				efficient commercial buildings.
					Sec. 505. Extension and modification of nonbusiness energy
				property.
					Sec. 506. Tax credits for green roofs.
					Sec. 507. Repeal of certain limitations on credit for renewable
				energy property.
					Sec. 508. Energy efficient appliance rebate program and Energy
				Star.
				
			ICreating
			 High-Wage Green Collar Jobs
			101.Alternative
			 energy equipment manufacturing project credit
				(a)In
			 generalSection 46 (relating to amount of credit) is amended by
			 striking and at the end of paragraph (3), by striking the period
			 at the end of paragraph (4), and by adding at the end the following new
			 paragraph:
					
						(5)the alternative
				energy equipment manufacturing project
				credit.
						.
				(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1
			 (relating to rules for computing investment credit) is amended by inserting
			 after section 48B the following new section:
					
						48C.Alternative
				energy equipment manufacturing project credit
							(a)In
				generalFor purposes of section 46, the alternative energy
				equipment manufacturing project credit for any taxable year is an amount equal
				to 30 percent of the qualified investment for such taxable year with respect to
				any alternative energy equipment manufacturing project of the taxpayer.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year which is part of an alternative energy
				equipment manufacturing project—
									(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer after October
				31, 2008, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer after October
				31, 2008,
										(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(2)Special rule
				for dual use propertyIn the case of any eligible property which
				is used to produce both property described in subsection (c)(1)(A) and other
				property which is property so described, the amount of qualified investment
				taken into account under subsection (a) shall be reduced by an amount equal
				to—
									(A)the total amount
				of such qualified investment (determined before the application of this
				paragraph), multiplied by
									(B)the percentage of
				property expected to be produced which is not property so described.
									(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
								(c)Definitions
								(1)Alternative
				energy equipment manufacturing projectThe term alternative
				energy equipment manufacturing project means a project—
									(A)which re-equips,
				expands, or establishes an eligible manufacturing facility for the production
				of property which is—
										(i)designed to be
				used to produce energy from the sun, wind, geothermal deposits (within the
				meaning of section 613(e)(2)), fuel cells, or microturbines,
										(ii)any battery,
				electric motor or generator, or power control unit which is designed
				specifically for use in a new qualified plug-in electric drive motor vehicle
				(as defined by section 30D(c)),
										(iii)electricity
				generation, transmission, or distribution infrastructure or equipment directly
				related to enabling smart grid functions (as defined in section 1306(d) of
				Energy Independence and Security Act of 2007), or,
										(iv)otherwise
				approved by the Secretary, in consultation with the Secretary of Energy, as
				property designed to be used in the production of energy from alternative
				sources,
										(B)any portion of
				the qualified investment of which is certified under the qualifying advanced
				energy project program as eligible for a credit under this section.
									(2)Eligible
				propertyThe term eligible property means any
				property which is part of a qualifying advanced energy project and is necessary
				for the production of property described in paragraph (1)(A).
								(3)Eligible
				manufacturing facilityThe term eligible manufacturing
				facility means any manufacturing facility for which more than 50 percent
				of the gross receipts for the taxable year are derived from sales of eligible
				property.
								(d)Alternative
				energy equipment project program
								(1)EstablishmentNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Secretary of Energy, shall establish a alternative
				energy equipment project program to consider and award certifications for
				qualified investments eligible for credits under this section to qualifying
				energy project sponsors under this section.
								(2)Certification
									(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application during the 3-year period beginning on
				the date the Secretary establishes the program under paragraph (1).
									(B)Requirements
				for applications for certificationAn application under
				subparagraph (A) shall contain such information as the Secretary may require in
				order to make a determination to accept or reject an application for
				certification as meeting the requirements under subsection (c)(1). Any
				information contained in the application shall be protected as provided in
				section 552(b)(4) of title 5, United States Code.
									(C)Time to act
				upon applications for certificationThe Secretary shall issue a
				determination as to whether an applicant has met the requirements under
				subsection (c)(1) within 60 days following the date of submittal of the
				application for certification.
									(D)Time to meet
				criteria for certificationEach applicant for certification shall
				have 2 years from the date of acceptance by the Secretary of the application
				during which to provide to the Secretary evidence that the requirements under
				subsection (c)(1) have been met.
									(E)Period of
				issuanceAn applicant which receives a certification shall have 5
				years from the date of issuance of the certification in order to place the
				project in service and if such project is not placed in service by that time
				period then the certification shall no longer be valid.
									(3)Aggregate
				creditsThe aggregate credits allowed under subsection (a) for
				projects certified by the Secretary under paragraph (2) may not exceed
				$6,000,000,000 per calendar
				year.
								.
				(c)Coordination
			 with energy credit
					(1)In
			 generalSection 48(a)(2)(B) is amended by inserting or to
			 a qualified investment (as defined under section 48C(b)) before the
			 period at the end.
					(2)Conforming
			 amendmentThe heading of section 48(a)(2)(B) is amended by
			 striking rehabilitation
			 credit and inserting other credits.
					(d)Conforming
			 amendments
					(1)Section
			 49(a)(1)(C) is amended by striking and at the end of clause
			 (iii), by striking clause (iv), and by adding after clause (iv) the following
			 new clause:
						
							(v)the basis of any
				property which is part of an alternative energy equipment manufacturing project
				credit under section
				48C.
							.
					(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 48B the following new item:
						
							
								48C. Alternative energy equipment
				manufacturing project
				credit.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				102.Fund Green
			 Jobs ActOut of any sums in
			 the Treasury of the United States not otherwise appropriated, $125,000,000,000
			 is appropriated for expenses necessary for the manufacturing of advanced
			 batteries authorized under section 136(b)(1)(B) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013(b)(1)(B)). Such sums shall remain
			 available until expended.
			IIRevitalizing our
			 Nation’s Electricity Grid
			201.Smart grid
			 research and development programOut of any sums in the Treasury of the
			 United States not otherwise appropriated, $400,000,000 shall be appropriated
			 for expenses necessary for the program authorized under section 1304(a) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17384(a)). Such sums
			 shall remain available until expended.
			202.Smart grid
			 regional demonstration initiativeOut of any sums in the Treasury of the
			 United States not otherwise appropriated, $200,000,000 is appropriated for
			 expenses necessary for the initiative authorized under section 1304(b) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17384(b)). Such sums
			 shall remain available until expended.
			203.Smart grid
			 Federal matching fundOut of
			 any sums in the Treasury of the United States not otherwise appropriated,
			 $200,000,000 is appropriated for expenses necessary for grant program
			 authorized under section 1306 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17386). Such sums shall remain available until expended.
			204.Recovery
			 period for depreciation of smart meters and smart grid systems
				(a)5-year recovery
			 period
					(1)In
			 generalSubparagraph (B) of section 168(e)(3) is amended by
			 striking and at the end of clause (vi), by striking the period
			 at the end of clause (vii) and inserting , and, and by adding at
			 the end the following new clauses:
						
							(viii)any qualified
				smart electric meter, and
							(ix)any qualified
				smart electric grid
				system.
							.
					(2)Conforming
			 amendmentsSubparagraph (D) of section 168(e)(3) is amended by
			 inserting and at the end of clause (i), by striking the comma at
			 the end of clause (ii) and inserting a period, and by striking clauses (iii)
			 and (iv).
					(b)Technical
			 amendmentsParagraphs (18)(A)(ii) and (19)(A)(ii) of section
			 168(i) are each amended by striking 16 years and inserting
			 10 years.
				(c)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
					(2)Technical
			 amendmentThe amendments made by subsection (b) shall take effect
			 as if included in section 306 of the Energy Improvement and Extension Act of
			 2008.
					205.Bonneville
			 Power AdministrationFor the
			 purposes of providing funds to assist in financing the construction,
			 acquisition, and replacement of the transmission system of the Bonneville Power
			 Administration and to implement the authority of the Administrator under the
			 Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839
			 et seq.), an additional $5,000,000,000 in borrowing authority is made available
			 under the Federal Columbia River Transmission System Act (16 U.S.C. 838 et
			 seq.), to remain outstanding at any time.
			IIIEnsuring clean
			 energy deployment
			301.Shift in
			 carryback and carryforward of unused general business credits
				(a)In
			 generalSection 39(a)(1) is amended—
					(1)by striking
			 the taxable year in subparagraph (A) and inserting each
			 of the 5 taxable years, and
					(2)by striking
			 20 taxable years in subparagraph (B) and inserting 15
			 taxable years.
					(b)Conforming
			 amendments
					(1)The heading for
			 paragraph (1) of section 39(a) is amended—
						(A)by striking
			 1-year and inserting
			 5-year, and
						(B)by striking
			 20-year and inserting
			 15-year.
						(2)Section
			 39(a)(2)(A) is amended by striking 21 taxable years and
			 inserting 20 taxable years.
					(3)Section
			 39(a)(2)(B) is amended—
						(A)by striking
			 20 taxable years and inserting 19 taxable years,
			 and
						(B)by striking
			 20
			 years in the heading thereof and inserting
			 19
			 years.
						(4)Section 39(a) is
			 amended by striking paragraph (3).
					(c)Effective
			 dateThe amendments made by this section shall apply to credits
			 arising in taxable years beginning after the date of the enactment of this
			 Act.
				302.Extension and
			 modification of renewable electricity production credit
				(a)ExtensionSection
			 45(d) is amended—
					(1)by striking
			 January 1, 2010 in paragraph (1) and inserting January 1,
			 2014,
					(2)by striking
			 January 1, 2011 each place it appears in paragraphs (2), (3),
			 (4), (5), (6), (7), and (9) and inserting January 1, 2014,
			 and
					(3)by striking
			 January 1, 2012 in paragraph (11)(B) and inserting
			 January 1, 2014.
					(b)Credit To
			 include production of thermal energy
					(1)In
			 generalSection 45 is amended by adding at the end the following
			 new subsection:
						
							(f)Credit for
				production of thermal energy
								(1)In
				generalIn the case of a taxpayer who—
									(A)produces thermal
				energy from closed-loop biomass, open-loop biomass, or geothermal energy at a
				qualified facility, and
									(B)makes an election
				under this subsection with respect to such facility,
									subsection
				(a) shall be applied by substituting each 3,413 Btus of thermal energy
				(or fraction thereof) for the kilowatt hours of
				electricity in paragraph (2) thereof.(2)Denial of
				double benefitIf an election under this subsection is in effect
				with respect to any facility, no credit shall be allowed under subsection (a)
				with respect to the production of electricity at such facility.
								(3)Election
									(A)In
				generalAn election under this subsection shall specify the
				facility to which the election applies and shall be in such manner as the
				Secretary may by regulations prescribe.
									(B)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the
				Secretary.
									.
					(2)Conforming
			 amendments
						(A)Section 45(c)(2)
			 is amended by inserting or thermal energy after
			 electricity.
						(B)Section 45(d) is
			 amended by inserting or thermal energy after
			 electricity each place it appears in paragraphs (2), (3), and
			 (4).
						(C)Section 45(e) is
			 amended by inserting or thermal energy after
			 electricity each place it appears in paragraphs (1) and
			 (4).
						(D)The heading of
			 section 45 is amended by inserting and thermal energy after
			 Electricity.
						(E)The item relating
			 to section 45 in the table of sections for subpart D of part IV of subchapter A
			 of chapter 1 is amended by inserting and thermal energy after
			 Electricity.
						(c)Elimination of
			 reduced credit rate for electricity produced and sold from certain
			 facilitiesParagraph (4) of section 45(b) is amended to read as
			 follows:
					
						(4)Credit period
				for electricity produced and sold from certain facilities
							(A)In
				generalExcept as provided in subparagraph (B) or subparagraph
				(C), in the case of any facility described in paragraph (3), (4), (5), (6), or
				(7) of subsection (d), the 5-year period beginning on the date the facility was
				originally placed in service shall be substituted for the 10-year period in
				subsection (a)(2)(A)(ii).
							(B)Certain
				open-loop biomass facilitiesIn the case of any facility
				described in subsection (d)(3)(A)(ii) placed in service before October 22,
				2004, the 5-year period beginning on January 1, 2005, shall be substituted for
				the 10-year period in subsection (a)(2)(A)(ii).
							(C)TerminationSubparagraph
				(A) shall not apply to any facility placed in service after August 8,
				2005.
							.
				(d)Credit allowed
			 for zero-carbon emissions resource facilities
					(1)In
			 generalSection 45(c)(1) is amended by striking
			 and at the end of subparagraph (H), by striking the period at
			 the end of subparagraph (I) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(J)zero-carbon
				emissions
				resources.
							.
					(2)Definition of
			 resourcesSection 45(c) is amended by adding at the end the
			 following new paragraph:
						
							(11)Zero-carbon
				emissions resourceThe term zero-carbon emission
				resource means any resource—
								(A)not described in
				paragraphs (2) through (10),
								(B)from which
				electricity or thermal energy can be produced without producing carbon
				emissions, and
								(C)which is approved
				by the Secretary, after consultation with the Secretary of
				Energy.
								.
					(3)FacilitiesSection
			 45(d) is amended by adding at the end the following new paragraph:
						
							(11)Zero-carbon
				emissions resource facilityIn the case of a facility using a
				zero-carbon emissions resource to produce electricity or thermal energy, the
				term qualified facility means any facility owned by the taxpayer
				which is originally placed in service after the date of the enactment of this
				paragraph and before January 1,
				2014.
							.
					(e)Modification of
			 renewable electricity production credit for biomass facilities
					(1)In
			 generalSection 45(e) is
			 amended by adding at the end the following new paragraph:
						
							(12)Credit allowed
				for electricity produced from biomass for on-site useIn the case
				of electricity produced after December 31, 2008, at any facility described in
				paragraph (2) or (3) of subsection (d) which is equipped with a metering device
				to determine electricity consumption or sale, subsection (a)(2) shall be
				applied without regard to subparagraph (B) thereof with respect to such
				electricity produced and consumed at such
				facility.
							.
					(2)Credit period
			 for electricity produced from open-loop biomass for on-site
			 useSection 45(b)(4), as amended by subsection (c), is
			 amended—
						(A)by striking
			 subparagraph (B) or subparagraph (C) in subparagraph (A) and
			 inserting subparagraph (B), (C), or (D),
						(B)by redesignating
			 subparagraph (C) as subparagraph (D), and
						(C)by inserting after
			 subparagraph (B) the following new subparagraph:
							
								(C)Electricity
				produced for on-site use at certain open-loop biomass
				facilitiesIn the case of electricity produced and consumed as
				described in subsection (e)(12) at any facility described in subsection
				(d)(3)(A)(ii) which is placed in service before the date of the enactment of
				this clause, the 5-year period beginning on January 1, 2009, shall be
				substituted for the 10-year period in subsection
				(a)(2)(A)(ii).
								.
						(f)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to electricity and thermal energy produced and sold
			 after the date of the enactment of this Act, in taxable years ending after such
			 date.
					(2)Biomass
			 facilitiesThe amendments made by subsection (e) shall take
			 effect on the date of the enactment of this Act.
					303.Expansion and
			 extension of new clean renewable energy bonds
				(a)In
			 generalSection 54C(c)(2) is amended by inserting , for
			 calendar years 2009, 2010, 2011, 2012, and 2013, an additional $5,000,000,000
			 for each year, and, except as provided in paragraph (4) for years after 2013,
			 zero, after $800,000,000.
				(b)Carryover of
			 unused limitationSection 54C(c) is amended by adding at the end
			 the following new paragraph:
					
						(4)Carryover of
				unused limitationIf for any
				calendar year—
							(A)the amount allocated under paragraph (2)
				for such calendar year, exceeds
							(B)the amount of bonds issued during such year
				which are designated under subsection (a) pursuant to such allocation, the
				limitation amount under such paragraph for the following calendar year shall be
				increased by the amount of such excess.
							.
				
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
				304.30-year
			 contracts for Federal purchases of electricity generated by renewable
			 energySection 203 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15852) is amended by adding at the end the
			 following new subsection:
				
					(e)Contract
				length
						(1)In
				generalNotwithstanding section 501(b)(1)(B) of title 40, United
				States Code, a contract for renewable energy may be made for a period of not
				more than 30 years.
						(2)ExclusionFor
				purposes of this subsection, the term renewable energy shall be
				deemed to exclude energy generated from municipal solid waste.
						(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				Federal agencies regarding the implementation of this subsection.
						(4)Standardized
				renewable energy purchase agreementNot later than 90 days after
				the date of enactment of this subsection, the Secretary, through the Federal
				Energy Management Program, shall publish a standardized renewable energy
				purchase agreement setting forth commercial terms and conditions that can be
				utilized by Federal agencies to acquire renewable energy.
						(5)LimitationThe
				maximum amount obligated or expended under this subsection shall not exceed
				$480,000,000.
						.
			IVReducing foreign
			 oil dependence
			401.Incentives for
			 manufacturing facilities producing plug-in electric drive motor vehicle and
			 components
				(a)Deduction for
			 manufacturing facilitiesPart VI of subchapter B of chapter 1
			 (relating to itemized deductions for individuals and corporations) is amended
			 by inserting after section 179E the following new section:
					
						179F.Election to
				expense manufacturing facilities producing plug-in electric drive motor vehicle
				and components
							(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified plug-in electric drive motor vehicle manufacturing
				facility property as an expense which is not chargeable to a capital account.
				Any cost so treated shall be allowed as a deduction for the taxable year in
				which the qualified manufacturing facility property is placed in
				service.
							(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
								(1)100 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service before January 1, 2012, and
								(2)50 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service after December 31, 2011, and
				before January 1, 2015.
								(c)Election
								(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
								(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
								(d)Qualified
				plug-In electric drive motor vehicle manufacturing facility
				propertyFor purposes of this section—
								(1)In
				generalThe term qualified plug-in electric drive motor
				vehicle manufacturing facility property means any qualified
				property—
									(A)the original use
				of which commences with the taxpayer,
									(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2015, and
									(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
									(2)Qualified
				property
									(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
										(i)any new qualified
				plug-in electric drive motor vehicle (as defined by section 30D(c)), or
										(ii)any eligible
				component.
										(B)Eligible
				componentThe term eligible component means any
				battery, any electric motor or generator, or any power control unit which is
				designed specifically for use with a new qualified plug-in electric drive motor
				vehicle (as so defined).
									(e)Special rule
				for dual use propertyIn the case of any qualified plug-in
				electric drive motor vehicle manufacturing facility property which is used to
				produce both qualified property and other property which is not qualified
				property, the amount of costs taken into account under subsection (a) shall be
				reduced by an amount equal to—
								(1)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
								(2)the percentage of
				property expected to be produced which is not qualified
				property.
								.
				(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 (relating
			 to credit for prior year minimum tax liability) is amended by adding at the end
			 the following new subsection:
					
						(g)Election To
				treat amounts attributable to qualified manufacturing facility
							(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service during the taxable year.
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
								(A)35 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service before January 1, 2012, and
								(B)17.5 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service after December 31, 2011, and
				before January 1, 2015.
								(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
								(A)who places in
				service qualified plug-in electric drive motor vehicle manufacturing facility
				property during the taxable year,
								(B)who does not make
				an election under section 179F(c), and
								(C)who makes an
				election under this subsection.
								(4)Other
				definitions and special rules
								(A)Qualified
				plug-in electric drive motor vehicle manufacturing facility
				propertyThe term qualified plug-in electric drive motor
				vehicle manufacturing facility property has the meaning given such term
				under section 179F(d).
								(B)Special rule
				for dual use propertyIn the case of any qualified plug-in
				electric drive motor vehicle manufacturing facility property which is used to
				produce both qualified property (as defined in section 179F(d)) and other
				property which is not qualified property, the amount of costs taken into
				account under paragraph (1) shall be reduced by an amount equal to—
									(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
									(ii)the percentage
				of property expected to be produced which is not qualified property.
									(C)Election
									(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
									(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
									(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
							.
				(c)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 is amended by adding at the end the following new item:
					
						
							Sec. 179F. Election to expense
				manufacturing facilities producing plug-in electric drive motor vehicle and
				components.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				402.Consumer
			 incentives for plug-in electric drive motor vehicles
				(a)Increase in
			 number of plug-In electric drive motor vehicles eligible for tax
			 credit
					(1)In
			 generalSubparagraph (B) of section 30D(b)(2) is amended by
			 striking 250,000 and inserting 500,000.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after December 31, 2008.
					(b)Conversion
			 kits
					(1)In
			 generalSection 30B (relating to alternative motor vehicle
			 credit) is amended by redesignating subsections (i) and (j) as subsections (j)
			 and (k), respectively, and by inserting after subsection (h) the following new
			 subsection:
						
							(i)Plug-In
				conversion credit
								(1)In
				generalFor purposes of subsection (a), the plug-in conversion
				credit determined under this subsection with respect to any motor vehicle which
				is converted to a qualified plug-in electric drive motor vehicle is the lesser
				of—
									(A)an amount equal
				to—
										(i)$1,250,
				plus
										(ii)$100 for each
				half kilowatt hour of capacity of the plug-in traction battery module installed
				in such vehicle in excess of 2.5 kilowatt hours, or
										(B)50 percent of the
				cost of the plug-in traction battery module installed in such vehicle as part
				of such conversion.
									(2)LimitationsThe
				amount of the credit allowed under this subsection shall not exceed $4,000 with
				respect to the conversion of any motor vehicle.
								(3)Definitions and
				special rulesFor purposes of this subsection—
									(A)Qualified
				plug-in electric drive motor vehicleThe term qualified
				plug-in electric drive motor vehicle means any new qualified plug-in
				electric drive motor vehicle (as defined in section 30D(c), determined without
				regard to paragraphs (4) and (6) thereof).
									(B)Plug-in
				traction battery moduleThe term plug-in traction battery
				module means an electro-chemical energy storage device which—
										(i)has a traction
				battery capacity of not less than 2.5 kilowatt hours,
										(ii)is equipped with
				an electrical plug by means of which it can be energized and recharged when
				plugged into an external source of electric power,
										(iii)consists of a
				standardized configuration and is mass produced,
										(iv)has been tested
				and approved by the National Highway Transportation Safety Administration as
				compliant with applicable motor vehicle and motor vehicle equipment safety
				standards when installed by a mechanic with standardized training in protocols
				established by the battery manufacturer as part of a nationwide distribution
				program, and
										(v)is certified by a
				battery manufacturer as meeting the requirements of clauses (i) through
				(iv).
										(C)Credit allowed
				to lessor of battery moduleIn the case of a plug-in traction
				battery module which is leased to the taxpayer, the credit allowed under this
				subsection shall be allowed to the lessor of the plug-in traction battery
				module.
									(D)Credit allowed
				in addition to other creditsThe credit allowed under this
				subsection shall be allowed with respect to a motor vehicle notwithstanding
				whether a credit has been allowed with respect to such motor vehicle under this
				section (other than this subsection) in any preceding taxable year.
									(4)TerminationThis
				subsection shall not apply to conversions made after December 31,
				2012.
								.
					(2)Credit treated
			 as part of alternative motor vehicle creditSection 30B(a) is
			 amended by striking and at the end of paragraph (3), by striking
			 the period at the end of paragraph (4) and inserting , and, and
			 by adding at the end the following new paragraph:
						
							(5)the plug-in
				conversion credit determined under subsection
				(i).
							.
					(3)No recapture
			 for vehicles converted to qualified plug-in electric drive motor
			 vehiclesParagraph (8) of section 30B(h) is amended by adding at
			 the end the following: , except that no benefit shall be recaptured if
			 such property ceases to be eligible for such credit by reason of conversion to
			 a qualified plug-in electric drive motor vehicle..
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2008, in taxable years beginning
			 after such date.
					(c)Certain 2- or
			 3-wheeled motor vehicles eligible for credit
					(1)In
			 generalSection 30D is amended—
						(A)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively, and
						(B)by inserting
			 after subsection (e) the following new subsection:
							
								(f)2- or 3-Wheeled
				Motor VehiclesFor purposes of this section—
									(1)In
				generalExcept as provided in paragraph (2), 2- or 3-wheeled
				motor vehicles shall be treated in the same manner as motor vehicles.
									(2)Exceptions
										(A)Applicable
				amountFor purposes of this subsection, the applicable amount
				shall be $1,250.
										(B)Other
				exceptions
											(i)Subparagraph (B)
				of subsection (a)(2) shall be applied with respect to 2- or 3-wheeled motor
				vehicles by substituting $100 for each half kilowatt hour for
				$417 for each kilowatt hour.
											(ii)Subparagraph (A)
				of subsection (b)(1) shall be applied with respect to 2- or 3-wheeled motor
				vehicles by substituting $3,750 for
				$7,500.
											(iii)Subsection
				(c)(1) shall be applied with respect to 2- or 3-wheeled motor vehicles by
				substituting 2.5 kilowatt hours for 4 kilowatt
				hours.
											(iv)Subsection
				(c)(3) shall not apply with respect to 2- or 3-wheeled motor vehicles.
											(3)Application of
				limitationThe limitation provided in subsection (b)(2) shall be
				applied separately with respect to 2- or 3-wheeled vehicles and with respect to
				other motor vehicles, and in applying such limitation to 2- or 3-wheeled
				vehicles, 50,000 shall be substituted for
				500,000.
									(4)2-
				or 3-wheeled motor vehicleThe term 2- or 3-wheeled
				vehicle means any vehicle—
										(A)which would be
				described in section 30(c)(2) except that it has 2 or 3 wheels,
										(B)with motive power
				having a seat or saddle for the use of the rider and designed to travel on not
				more than 3 wheels in contact with the ground,
										(C)which has an
				electric motor that produces in excess of 5-brake horsepower,
										(D)which draws
				propulsion from 1 or more traction batteries, and
										(E)which has been
				certified to the Department of Transportation pursuant to section 567 of title
				49, Code of Federal Regulations, as conforming to all applicable Federal motor
				vehicle safety standards in effect on the date of the manufacture of the
				vehicle.
										.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2008, in taxable years beginning
			 after such date.
					(d)Credit with
			 respect to low-speed vehicles
					(1)In
			 generalSubsection (e) of section 30D is amended by adding at the
			 end the following new paragraph:
						
							(11)Special rules
				for low-speed vehiclesIn the case of a low-speed vehicle which
				meets the requirements of section 571.500 of title 49, Code of Federal
				Regulations—
								(A)subparagraph (A)
				of subsection (a)(2) shall be applied with respect low-speed vehicles by
				substituting $1,250 for $2,500,
								(B)subparagraph (B)
				of subsection (a)(2) shall be applied with respect to low-speed vehicles by
				substituting $100 for each half kilowatt hour for $417
				for each kilowatt hour,
								(C)subparagraph (A)
				of subsection (b)(1) shall be applied with respect to low-speed vehicles by
				substituting $3,750 for $7,500,
								(D)the limitation
				provided in subsection (b)(2) shall be applied separately with respect to
				low-speed vehicles and with respect to other motor vehicles, and in applying
				such limitation to low-speed vehicles, 50,000 shall be
				substituted for 500,000, and
								(E)subsection (c)(3)
				shall not apply with respect to low-speed
				vehicles.
								.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2008, in taxable years beginning
			 after such date.
					403.Transportation
			 sector electrification programs
				(a)Out of any sums
			 in the Treasury of the United States not otherwise appropriated, $600,000,000
			 is appropriated for expenses necessary to implement the programs authorized
			 under section 131(b) of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17011(b)). Such sums shall remain available until expended.
				(b)Out of any sums
			 in the Treasury of the United States not otherwise appropriated, $600,000,000
			 is appropriated for expenses necessary to implement the programs authorized
			 under section 131(c) of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17011(c)). Such sums shall remain available until expended.
				404.Energy storage
			 competitivenessOut of any
			 sums in the Treasury of the United States not otherwise appropriated,
			 $1,800,000,000 is appropriated for expenses necessary to implement the programs
			 authorized under section 641 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17231). Such sums shall remain available until expended.
			405.Advanced
			 battery manufacturingOut of
			 any sums in the Treasury of the United States not otherwise appropriated,
			 $1,000,000,000 is appropriated for expenses necessary for the manufacturing of
			 advanced batteries authorized under section 136(b)(1)(B) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17013(b)(1)(B)). Such sums
			 shall remain available until expended.
			406.Extension of
			 credits for biodiesel and renewable dieselSections 40A(g), 6426(c)(6), and
			 6427(e)(6)(B) are each amended by striking December 31, 2009 and
			 inserting December 31, 2010.
			407.Expansion and
			 extension of electric and alternative fuel vehicle refueling property
			 credit
				(a)Expansion
					(1)In
			 generalSection 30C is amended—
						(A)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(B)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act, in
			 taxable years ending after such date.
					(b)ExtensionSubsection
			 (g) of section 30C is amended to read as follows:
					
						(g)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2014.
						.
				VEnergy efficiency
			 investments
			501.Modification
			 of credit for residential energy efficient property
				(a)Increase in
			 credit percentageSection 25D(a) is amended by striking 30
			 percent each place it appears and inserting 50
			 percent.
				(b)Credit for
			 qualified energy storage air conditioner property installed in a principal
			 residence
					(1)In
			 generalSection 25D(a), as amended by subsection (a), is amended
			 by striking and at the end of paragraph (4), by striking the
			 period at the end of paragraph (5) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(6)50 percent of the
				qualified energy storage air conditioner property expenditures made by the
				taxpayer during such
				year.
							.
					(2)Qualified energy
			 storage air conditioner property expenditureSection 25D(d) is
			 amended by adding at the end the following new paragraph:
						
							(6)Qualified energy
				storage air conditioner property expenditureThe term
				qualified energy storage air conditioner property expenditure
				means an expenditure for qualified energy storage air conditioner property (as
				defined in section 48(c)(5)) installed on or in connection with a dwelling unit
				located in the United States and used as a principal residence (within the
				meaning of section 121) by the
				taxpayer.
							.
					(3)Modification of
			 maximum credit
						(A)In
			 generalParagraph (1) of section 25D(b) is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(E)$500 with respect
				to each half kilowatt of peak demand reduction (as defined in section 48(c)(5))
				of qualified energy storage air conditioner property (as defined in section
				48(c)(5)) for which qualified energy storage air conditioner expenditures are
				made.
								.
						(B)Conforming
			 amendments
							(i)Subparagraph (A)
			 of section 25D(e)(4) is amended by striking and at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
								
									(v)$1,667 in the case
				of each half kilowatt of peak demand reduction (as defined in section 48(c)(5))
				of qualified energy storage air conditioner property (as defined in section
				48(c)(5)) for which qualified energy storage air conditioner expenditures are
				made.
									.
							(ii)Subparagraph (C)
			 of section 25D(e)(4) is amended by striking paragraphs (1), (2), and
			 (3) and inserting paragraphs (1), (3), (4), (5), and
			 (6).
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
				502.Business credit
			 for qualified energy storage air conditioner property
				(a)In
			 generalSubparagraph (A) of section 48(a)(3) is amended by
			 deleting or at the end of clause (vi), by inserting
			 or at the end of clause (vii), and by inserting after clause
			 (vii) the following new clause:
					
						(viii)qualified
				energy storage air conditioner property but only with respect to periods ending
				before January 1,
				2017,
						.
				(b)30 percent
			 creditClause (i) of section 48(a)(2)(A) is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following new subclause:
					
						(V)qualified energy
				storage air conditioner property,
				and
						.
				(c)Qualified energy
			 storage air conditioner propertySection 48(c) is amended by
			 adding at the end the following new paragraph:
					
						(5)Qualified energy
				storage air conditioner propertyFor the purposes of this
				section—
							(A)In
				generalThe term qualified energy storage air conditioner
				property means a cooling system which—
								(i)consists of
				thermal storage or ice storage components which create, store, and supply
				cooling energy to reduce peak electricity demand by displacing the daytime peak
				electrical demand of conventional mechanical cooling equipment,
								(ii)has a nameplate
				operational capability to deliver a minimum of 29,000 Btu and a maximum of
				240,000 Btu of cooling capacity,
								(iii)is designed to
				deliver such cooling capacity for a minimum continuous period of 3 hours,
				available daily from May 1 through September 30, coincident with daytime peak
				load periods,
								(iv)is designed so as
				to reduce peak kilowatt demand by 90 percent for the cooling load served,
				and
								(v)is
				designed so as not to exceed the 24 hour energy consumption of conventional
				cooling equipment by more than 10 percent.
								(B)Inclusion of
				related equipmentSuch term shall include any secondary
				components which integrate the cooling system described in paragraph (1) with
				the conventional cooling system, including equipment and controls for measuring
				and reporting operation and performance, but shall not include any portion of
				the conventional cooling system.
							(C)Limitation
								(i)In
				generalIn the case of qualified energy storage air conditioner
				property placed in service during the taxable year, the credit otherwise
				determined under this section for such year with respect to such property shall
				not exceed an amount equal to $500 for each 0.5 kilowatt of peak demand
				reduction of such property.
								(ii)Peak demand
				reductionFor purposes of
				this subsection, the term peak demand reduction means the
				removal of electrical demand (kW) on the utility grid system during the daily
				time period of high electrical demand. The peak demand reduction shall be
				determined based on Energy Efficiency Ratio (EER) standards for residential and
				commercial air conditioning equipment, established under the Energy Policy and
				Conservation Act of
				1975.
								.
				(d)Conforming
			 amendmentSection 48(a)(1) is amended by striking and
			 (3)(B) and inserting (3)(B), (4)(B), and (5)(C).
				(e)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2008, under rules similar to the rules of section 48(m) of
			 the Internal Revenue Code of 1986 (as in effect before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
				503.Extension and
			 modification of new energy efficient home credit
				(a)ExtensionSubsection (g) of section 45L (relating to
			 termination) is amended by striking December 31, 2009 and
			 inserting December 31, 2012.
				(b)IncreaseParagraph
			 (2)(A) of section 45L(a) (relating to allowance of credit) is amended by
			 striking $2,000 and inserting $4,000.
				(c)Effective
			 dateThe amendments made by this section shall apply to homes
			 constructed and acquired after December 31, 2008.
				504.Extension and
			 modification of deduction for energy efficient commercial buildings
				(a)Increase in
			 maximum amount of deduction
					(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $2.25.
					(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
						(A)by striking
			 $.60 and inserting $.75, and
						(B)by striking
			 $1.80 and inserting $2.25.
						(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
				505.Extension and
			 modification of nonbusiness energy property
				(a)ExtensionSubsection (g)(2) of section 25C (relating
			 to termination) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
				(b)Increase in
			 taxpayer limitationParagraph (1) of section 25C(b) is amended by
			 striking $500 and inserting $2,000.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
				506.Tax credits for
			 green roofs
				(a)Green roofs
			 eligible for energy credit
					(1)In
			 generalSubparagraph (A) of section 48(a)(3), as amended by
			 section 502, is amended by striking or at the end of clause
			 (vii), by striking the period at the end of clause (viii) and inserting
			 , or, and by adding at the end the following new clause:
						
							(ix)a qualified
				green roof (as defined in section
				25D(d)(7)(B)).
							.
					(2)30 percent
			 creditClause (i) of section 48(a)(2)(A), as amended by section
			 502, is amended by striking and at the end of subclause (IV) and
			 by inserting after subclause (V) the following new subclause:
						
							(VI)qualified green
				roof (as defined in section 25D(d)(7)(B)),
				and
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 periods after December 31, 2009, under rules similar to the rules of section
			 48(m) of the Internal Revenue Code of 1986 (as in effect before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
					(b)Credit for
			 residential green roofs
					(1)In
			 general
						(A)Allowance of
			 creditSection 25D(a) (relating to allowance of credit), as
			 amended by section 501, is amended by striking and at the end of
			 paragraph (5), by striking the period at the end of paragraph (6) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
							
								(7)30 percent of the
				qualified green roof property expenditures made by the taxpayer during such
				year.
								.
						(B)LimitationSection
			 25D(b) (relating to limitations), as amended by section 501, is amended—
							(i)by striking
			 and at the end of paragraph (1)(D), by striking the period at
			 the end of paragraph (1)(E) and inserting , and, and by adding
			 at the end of paragraph (1) the following new subparagraph:
								
									(F)$5,000 with
				respect to any qualified green roof property
				expenditures.
									,
				and
							(ii)by adding at the
			 end the following new paragraph:
								
									(3)Certification
				for green roof propertyNo credit shall be allowed under this
				section for an item of property described in subsection (d)(7), unless the
				taxpayer certifies that—
										(A)such taxpayer has
				received all required permits and approvals to construct the green roof,
										(B)such roof is
				designed and constructed by licensed design professionals, consultants and
				contractors under applicable building codes and appropriate licensing laws,
				and
										(C)such taxpayer has
				received a written analysis confirming that—
											(i)the structural
				capacity of the roof would support the proposed green roof, and
											(ii)the condition of
				the roof is satisfactory for green roof construction and there is appropriate
				safe access to the roof for maintenance
				purposes.
											.
							(C)Qualified green
			 roof property expendituresSection 25D(d) (relating to
			 definitions), as amended by section 501, is amended by adding at the end the
			 following new paragraph:
							
								(7)Qualified green
				roof property expenditure
									(A)In
				generalThe term qualified green roof property
				expenditure means an expenditure described in subparagraph (B) for a
				qualified green roof which is installed on a building located in the United
				States and used as a residence by the taxpayer.
									(B)Expenditures
				describedAn expenditure described in this subparagraph is an
				expenditure for—
										(i)design and
				construction services,
										(ii)permit process
				expenses,
										(iii)structural
				analysis,
										(iv)design,
				construction, materials, and installation of irrigation systems plans,
										(v)design,
				construction, materials, and installation of waterproofing,
										(vi)purchase and
				installation of growing media, vegetation, and other green roof matter,
										(vii)leak detection
				systems and membrane protection and quality control,
										(viii)design,
				assembly, and original installation,
										(ix)labor costs
				properly allocable to on-site preparation, and
										(x)monitoring and
				maintenance activities until vegetation is established, including monitoring
				and maintenance plan for the system once established for the life of the green
				roof system.
										(C)Qualified green
				roofThe term qualified green roof means any green
				roof at least 50 percent of which is a vegetated green roof system constructed
				under building code ASTM standards, where applicable. Such term includes any
				retrofit or new construction green roof.
									(D)Green
				roofThe term green roof means any roof which
				consists of vegetation and soil, or a growing medium with a minimum 3 inch
				depth, planted over a waterproofing membrane and its associated components,
				such as a protection course, a root barrier, a drainage layer, or thermal
				insulation and an aeration
				layer.
									.
						(D)Maximum
			 expenditures in case of joint occupancy
							(i)In
			 generalSection 25D(e)(4)(A) (relating to maximum expenditures),
			 as amended by section 501, is amended by striking and at the end
			 of clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by adding at the end the following new clause:
								
									(vi)$1,667 in the
				case of any qualified green roof property
				expenditures.
									.
							(ii)Conforming
			 amendmentSubparagraph (C) of section 25D(e)(4), as amended by
			 section 501, is amended by striking and (6) and inserting
			 (6), and (7).
							(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2008, in taxable years ending
			 after such date.
					507.Repeal of
			 certain limitations on credit for renewable energy property
				(a)Repeal of
			 limitation on credit for qualified small wind energy
			 propertyParagraph (4) of section 48(c) is amended by striking
			 subparagraph (B) and by redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C), respectively.
				(b)Repeal of
			 limitation on property financed by subsidized energy financing
					(1)In
			 generalSubsection (a) of section 48 is amended by striking
			 paragraph (4).
					(2)Conforming
			 amendments
						(A)Section 25C(e)(1)
			 is amended by striking ‘(8), and (9)’ and inserting ‘and
			 (8)’.
						(B)Section 25D(e) is
			 amended by striking paragraph (9).
						(c)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to periods after December 31, 2008, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
					(2)Conforming
			 amendmentsThe amendments made by subsection (b)(2) shall apply
			 to taxable years beginning after December 31, 2008.
					508.Energy
			 efficient appliance rebate program and Energy StarOut
			 of any sums in the Treasury of the United States not otherwise appropriated,
			 $300,000,000 is appropriated for expenses necessary to implement the program
			 authorized under section 124 of the Energy Policy Act of 2005 (42 U.S.C. 15821)
			 and the Energy Star program. Such sums shall remain available until
			 expended.
			
